No brief has been filed by appellee in this case, nor was there any oral argument. The record is neither lengthy *Page 121 
nor complicated, but appellant makes at least two points as grounds for reversal, the answers to which are not at once, or manifestly, apparent; wherefore a brief upon them in behalf of appellee is necessary, and since appellee has himself filed no brief, the preparation thereof would have to be undertaken by us. In Raleigh Co. v. Armstrong, 165 Miss. 380, 140 So. 527, we stated in effect that this would not be done by us, and we there laid down the rules under which we would act in this state of case; and applying the rule to the present case, the judgment must be reversed without prejudice, and the cause remanded.
So ordered.